DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on January 21, 2021.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20210731 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kumar et al. (US 2015/0100894) in view of Abou Mahmoud et al. (US 9,946,760).

Claims 1, 13, 17
Kumar discloses:
receiving, at a messaging server (server, see [0040]) over a network… from a user interface (UI) (user interface, see [0037]) of a messaging application operating on a device of a user and in communication with the messaging server, said content preference information identifying a type of content (e.g. text, images, media, metadata, objects, links, lists, hyperlinks, see [0098]);
receiving, by the messaging server (server, see [0062]), an electronic message (electronic email message, EMM, see [0062, 0097]) addressed to an 
analyzing (parsed to identify content, see [0098]), via the messaging server, said electronic message based on said content preference information, and based on said analysis, determining that the digital content included in said electronic message contains data that corresponds to the type of content identified by said content preference information (identify content types, e.g. image I1, text T1, link L2, see [0099, 0106]);
communicating, via the messaging server, said modified message to said inbox for visual display at an inbox UI (user interface, see [0106]) of the messaging application.
Kumar does not disclose:
receiving content preference information;                                                                                                                                    
annotating… information;
said communication… content.
Abou Mahmoud teaches:
receiving content preference information (user profiles, existing rules, user’s relationships, see C2 L65 – C3 L47);
annotating, via the messaging server, said electronic message (email message, see C3 L18-47) based on said determination, said annotation comprising modifying said electronic message prior to transmission (applying the highlight to incoming message, applying the dynamic rule, see figure 3, C5 L46-60, C6 L3-44) to said inbox by adding a content type tag (attribute, e.g. subject, 
said communication causing the modified message to be displayed in the inbox UI in a manner that visually differentiates (mark the message as “high importance” or “needs reply”, see C3 L18-48, C4 L11-26) said modified message from other messages in the inbox that do not contain content corresponding to said type of content, said visual differentiation comprising the modified message display including visible information related to the content type tag based on said annotation (messages are displayed with importance level, see C6 L3-44) so as to facilitate selection of the modified message without a need to perform a search of the inbox to locate messages having the particular type of content.
Kumar discloses analyzing email messages based on preference information, and identifying content types. Kumar does not disclose annotating the message prior to transmission to the inbox and visually differentiating the modified message, but Abou Mohmoud does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the aggregate electronic mail message handling system of Kumar with the message annotation and visual differentiation of Abou Mohmoud because 1) a need exists for conveying enough useful information to allow a user to decide whether or not to open an email message (see Kumar [0006]); and 2) a need exists for allowing users to organize messages and mark messages in unique ways according to their type (see Abou Mahmoud C1 L20-28). Visually distinguishing certain 

Claims 2, 3, 14, 18
Furthermore, Kumar discloses:
extracting (extracted, see [0081]), via the messaging server, said digital content from said electronic message based on said annotation; and
saving (storing a copy, see [0066, 0083]), in a datastore (database, see [0066]) on the network associated with the messaging server, said extracted digital content;
generating an embedded user interface (UI) (user interface, see [0106]) for viewing and interacting with said extracted digital content (publishing data from the clean version on a tile, scrolling or rolling, see [0083, 0106]); and
communicating, over the network, instructions to said inbox causing the inbox UI to be modified to display said embedded UI, said embedded UI displaying said extracted digital content (see [0106]).

Claims 4, 15, 19
Furthermore, Kumar discloses:
said embedded UI further displaying other extracted digital content items from other messages (displaying one or more messages, additional EMMs, see [0083, 0104]) addressed to said inbox that correspond to said content preference information.

Claims 5, 16, 20
Furthermore, Kumar discloses:
automatically searching, via the messaging server, without user input, a datastore associated with third party entities (content providers, see [0094]) based on information associated with said extracted digital content;
identifying, by the messaging server, based on said search, third party digital content from said datastore, said third party digital content corresponding to said content preference information and being based on said extracted digital content information (targeted advertisements, e.g. hand cream, see [0094]); and
communicating, over the network, said identified third party digital content to said inbox for display (display or presentation, see [0095]) within said inbox UI, said identified third party digital content displayed as a message based on said visual differentiation.

Claim 6
Furthermore, Kumar discloses:
said third party digital content is supplemental content (targeted advertisements or subscription email suggestions provided to user based on activity data, see [0094]) to said received message that was not included in a message previously sent to the user by a providing third party entity.

Claim 7
Furthermore, Kumar discloses:
determining, based on said execution, an identification of a context of the digital content, said context referencing a specific content (e.g. food, fashion, automobiles, bicycling, fitness, bargain hunting, see [0113]) or a categorical taxonomy, wherein said communication is based on said determination.
Furthermore, Abou Mahmoud teaches:
executing, by the messaging server, a classification and regression software program (program code, see C8 L41-60) on said extracted digital content.

Claim 8
Furthermore, Abou Mahmoud teaches:
saving, in a datastore on the network associated with the messaging server, said content preference information (storing data including the set of attributes, see abstract).

Claim 9
Furthermore, Kumar discloses:
receiving, from the user, input (enter an address, see [0113]) indicating said content preference information, wherein said input comprises at least one of a text entry (e.g. URL, see [0113]) by the user in association with a text entry area of the messaging application UI, and a selection of recommended content preference information provided within the messaging application UI.


Furthermore, Kumar discloses:
analyzing activity of said user on the network (track data associated with user activity, see [0094]);
determining, based on said activity, said content preference information (e.g. types of subjects, products, brands, interests, see [0094]); and
communicating, over the network, said content preference information for selection by the user from within the messaging application UI (targeted advertisements or subscription email suggestions may be determined and provided to a user, see [0094]).

Claim 11
Furthermore, Kumar discloses:
said activity is selected from a group consisting of: actions on messages performed by the user (viewed many times/long periods of time, see [0094]), search history of the user (subjects, interests, buying patterns, see [0094]), product identifiers (products, see [0094]) in messages in the inbox of the user, and merchant information (brands, see [0094]).

Claim 12
Furthermore, Kumar discloses:
said content preference information identifies at least one of a product (product, see [0094]) and product category.

Response to Arguments 
Applicant argues that Kumar does not disclose annotating the message prior to transmission to the inbox. Specifically, Applicant argues that Kumar discloses annotating an inbox window instead of the actual message.
Applicant argues that Jania does not teach receiving content preference information from a user interface. Applicant also argues that Jania does not teach communicating the modified message to the inbox for visual display in a manner that visually differentiates the message from other messages.
Please see new mapping above.

Claim Interpretation
After careful review of the original specification, Examiner concludes that Applicant has lexicographically defined the following terms:
server (see [0030]);
network (see [0031]);
wireless network (see [0032]).
The examined claims are therefore construed with these lexicographic definitions. See MPEP § 2111.01IV. Additionally, Examiner cannot locate any other lexicographic definitions in the original specification with the required clarity, deliberateness, and precision. Therefore, except for the terms expressly recited above that have been lexicographically defined, Examiner concludes that Applicant is not his own lexicographer for any other terms or phrases. See MPEP § 2111.01 IV.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621